HENSHAW, J., dissenting.
I dissent. The conclusion reached and declared by the prevailing opinion is that a person found guilty of violating section 636 of the Penal Code may be punished by a fine to any amount and by imprisonment for the term of his natural life. It is not questioned but that the legislature may impose so grievous a penalty for so slight an offense if it sees fit to do so, but in this day of humane penal laws a court should adopt such a construction only when clearly compelled to do so. It is pointed out that throughout the Penal Code many instances are to be found where the minimum penalty only is fixed, and that such legislation is good. Unquestionably, it is good. It is aided in the case of felonies by the provisions of section 671 of the same code, wherein it is prescribed: “Whenever any person is declared punishable for a crime by imprisonment in the state prison for a term not less than any specified number of years, and no limit to the duration of such imprisonment is declared, the court authorized to pronounce judgment upon such conviction may, in its discretion, sentence such offender to imprisonment during his natural life, or for any number of years not less than, that prescribed.” In all cases amounting to felony, therefore, where the minimum punishment alone is fixed, resort is at once had to section- 67-1 to determine what may be the maximum punishment. I insist that in the case of misdemeanors, where the minimum penalty alone *154is prescribed, resort should in like manner be had to section 19 of the Penal Code for the same purpose, and that in the case at bar, section 636 prescribing as it does the minimum penalty alone, reference should he had to section 19 of the Penal Code to determine the maximum penalty that may be imposed for the offense. “'Except in cases where a different punishment is prescribed by this code,” says section 19, “every offense declared to he a misdemeanor is punishable by imprisonment in the county jail not exceeding six months, or by a fine not exceeding five hundred dollar’s, or by both.” The offense, under section 636, is expressly declared to be a misdemeanor, and by the same section the minimum punishment for the offense is designated. It is to my mind both just and natural to conclude that the legislature in such a ease designed that the maximum penalty should he that laid down in section 19, rather than to ignore this plain provision and to say that in this latter part of the nineteenth century of the Christian era a man for illegally casting his net in the stream may forfeit all his property and he imprisoned in a common jail for the term of his natural life,
Beatty, C. J., concurred in the dissenting opinion.